DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The amendment filed on 30 June 2022 has been entered. Claim(s) 1, 3-5, 7-8 and 21-22 remain pending in this application. Claim(s) 2, 6, 9-20 and 23-25 have been cancelled.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,371,430 in view of Sennoun (U.S. Patent No. 10,774,741), hereinafter Sennoun, and JATO (Non-Patent Literature - Wikipedia – JATO), hereinafter JATO, and as evidenced by Klein (Non Patent Literature - Modelling of a Turbojet Gas Turbine Engine), hereinafter Klein. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the granted patent in view of the prior art reference render the claims of the application obvious. Accordingly, the application claims are not patentably distinct from the patented claims. Since Applicant was granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. 

Regarding Claim 1, U.S. Patent No. 11,371,430 claims an aircraft (Claim 6 – the engine operates in modes of take-off, landing and cruise which are modes of an aircraft) including a gas turbine engine (Claim 1, Line 1) comprising: 
a compressor section (Claim 1, Line 2) having a first compressor (Claim 1, Line 2) and a second compressor (Claim 1, Lines 2-3); 
a turbine section (Claim 1, Line 4) having a first turbine (Claim 1, Line 4) and a second turbine (Claim 1, Lines 4-5), 
the first compressor is connected to the first turbine via a first shaft (Claim 1, Lines 6-7); 
the second compressor is connected to the second turbine via a second shaft (Claim 1, Lines 8-9); 
an electric motor (Claim 1, Lines 11 and 16-18 – the motor is an electric motor as it is driven by electricity) connected to the first shaft such that rotational energy generated by the electric motor is translated to the first shaft (Claim 1, Lines 11-13), the electric motor being connected to an on-board energy storage device (Claim 1, Lines 14-18 – the power distribution system connects an energy storage device, which is an on-board storage unit, to the electric motor to provide power to the motor) such that the electric motor is capable of generating rotation using the electric power from the on-board energy storage device during takeoff (Claim 1, Lines 14-20 and Claim 7, Lines 5-8 – the electric motor provides boost power, i.e. rotation, using power from the on-board storage device during takeoff); 
a fan connected to the first shaft (Claim 1, Line 10); and 
wherein the gas turbine engine includes at least a takeoff mode of operations, a top of climb mode of operations and a maximum cruise mode of operations (Claim 6, Lines 1-4 – the engine has a plurality of modes including a takeoff, top of climb and cruise/max cruise).
U.S. Patent No. 11,371,430 does not claim the second compressor having a higher pressure than the first compressor,
the second turbine having a higher pressure than the first turbine,
a fan connected via a gear system and the gear system is configured to translate a combined power from the first turbine and the electric motor to the fan to provide thrust for takeoff,
the gas turbine engine being configured to operate at a maximum allowable inlet temperature of the second turbine while operating in said maximum cruise mode of operations, the inlet temperature of the second turbine corresponding to a thrust output of the core; 
wherein a thrust requirement of the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations; and
wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations.
However, Sennoun teaches an aircraft (Abstract – the system is an aeronautical propulsion system and therefore an aircraft) including a gas turbine engine (Figures 1 and 2) comprising: 
a core (22, 24, 26, 28 and 30) including a compressor section (22 and 24) having a first compressor (22) and a second compressor (24), the second compressor having a higher pressure than the first compressor (Figure 1 – Column 3, Lines 18-31 – the second compressor, 24, is a high pressure compressor and therefore has a higher pressure than the low pressure/first compressor, 22), a turbine section (28 and 30) having a first turbine (30) and a second turbine (28), the second turbine having a higher pressure than the first turbine (Figure 1 – Column 3, Lines 18-31 – the second turbine, 28, is a high pressure turbine and therefore has a higher pressure than the low pressure/first turbine, 30), the first compressor is connected to the first turbine via a first shaft (Figure 1 – Column 3, Lines 18-31 – the first compressor, 22, connected to the first turbine, 30, via a first shaft, 36), the second compressor is connected to the second turbine via a second shaft (Figure 1 – Column 3, Lines 18-31 – the second compressor, 24, connected to the second turbine, 28, via a second shaft, 34); 
an electric motor (82) connected to the first shaft such that rotational energy generated by the electric motor is translated to the first shaft (Figures 1 and 2 – Column 5, Lines 26-32 – the electric motor is connected to the first shaft to drive the first shaft), the electric motor is capable of generating rotation using the electric power during takeoff (Column 6, Lines 20-31 – the electric motor provides rotational power to the first shaft and fan during takeoff); 
a fan (38) connected to the first shaft via a gear system (84) and the gear system is configured to translate a combined power from the first turbine and the electric motor to the fan to provide thrust for takeoff (Figures 1-2 – Column 5, Lines 24-36 – the gearbox, 84, translates the power from both the electric motor and the first turbine through the first shaft to the fan during take off).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed invention of Application 15/200,240 by including the second compressor having a higher pressure than the first compressor, the second turbine having a higher pressure than the first turbine, a fan connected via a gear system and the gear system is configured to translate a combined power from the first turbine and the electric motor to the fan to provide thrust for takeoff, as taught by Sennoun, in order to allow the fan to rotate at a more efficient rotational fan speed (Sennoun- Column 3, Lines 43-45) and maximize power output and efficiency of the engine while minimizing an overall weight of the gas turbine engine (Sennoun – Column 4, Lines 54-57).
U.S. Patent No. 11,371,430 in view of Sennoun do not claim  a thrust requirement of the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations; and
wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations.
However, JATO teaches an aircraft that has gas turbine engines and corresponding engine cores that are undersized for the desired operation and with insufficient available thrust to complete a takeoff, as shown in the figure below, where the aircraft requires additional power provided by the rockets thus performing a rocket-assisted takeoff (Paragraph 1).

    PNG
    media_image1.png
    1251
    1920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    1610
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of JATO of making the aircraft with an engine core, as claimed by U.S. Patent No. 11,371,430 in view of Sennoun, such that it has insufficient available thrust to complete a takeoff mode of operations, thereby requiring the additional power input from the electric motor in order to allow the aircraft to take-off while carrying more weight, i.e. being overloaded (JATO – Paragraph 1), and/or allow the aircraft to take off from a shorter runway (JATO – Paragraph 5).
It is noted that the limitation “the inlet temperature of the second turbine corresponding to a thrust output of the core” is a limitation that describes every type of gas turbine engine.  Gas turbines operate as a Brayton cycle and therefore adhere to certain thermodynamic principles where the inlet temperature of the second turbine, also known as the turbine inlet temperature is a well known characteristic to those of ordinary skill in the art.  In gas turbines this characteristic plays an important role in the thermodynamic efficiency of the engine and directly affects the thrust output of the core of the engine.  This is evidenced by Klein on Page 203 in Figure 13 which shows as the turbine inlet temperature increases the thrust output increases.  Therefore, this is a well known principle that applies to all gas turbine engines and applies equally to the combination of U.S. Patent No. 11,371,430 in view of Sennoun and Jato.
It is also noted that the limitations “the gas turbine engine being configured to operate at a maximum allowable inlet temperature of the second turbine while operating in said maximum cruise mode of operations; and wherein an aircraft thrust requirement on the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations; and wherein the engine core has insufficient due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode” do not structurally limit the structure as claimed and therefore are considered methods of use of the structure previously claimed.  The limitations only claim method of operating the already disclosed gas turbine structure, i.e. an undersized gas turbine engine on an aircraft with additional power sources/motor, which also can be used on any gas turbine engine.  Therefore, the structure as disclose by U.S. Patent No. 11,371,430  in view of Sennoun and Jato, includes all the claimed structural and is capable of being used in the same manner.  Thus, the claim is rendered obvious by U.S. Patent No. 11,371,430  in view of Sennoun and Jato.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5 and 7 of U.S. Patent No. 11,428,170 in view of Sennoun (U.S. Patent No. 10,774,741), hereinafter Sennoun, and JATO (Non-Patent Literature - Wikipedia – JATO), hereinafter JATO, and as evidenced by Klein (Non Patent Literature - Modelling of a Turbojet Gas Turbine Engine), hereinafter Klein.
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the granted patent in view of the prior art reference render the claims of the application obvious. Accordingly, the application claims are not patentably distinct from the patented claims. Since Applicant was granted a patent containing the noted claims the rationale in In re Goodman cited in the preceding paragraph must be followed. Following said rationale, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
	

Regarding Claim 1, U.S. Patent No. 11,428,170 claims an aircraft (Claim 1, Line 1) gas turbine engine (Claim 1, Line 1) comprising: 
a core (Claim 1, Line 2) including a compressor section (Claim 1, Line 2) having a first compressor (Claim 1, Lines 2-3) and a second compressor(Claim 1, Line 3), a turbine section (Claim 1, Line 3) having a first turbine (Claim 1, Line 4) and a second turbine (Claim 1, Line 4), the first compressor is connected to the first turbine via a first shaft (Claim 1, Lines 7-8), the second compressor is connected to the second turbine via a second shaft (Claim 1, Lines 9-10); 
an electric motor connected to the first shaft such that rotational energy generated by the electric motor is translated to the first shaft (Claim 1, Lines 11-13), the electric motor being connected to an on-board energy storage device (Claim 6, Lines 1-4– the energy storage device stores energy generated during operations that occur during flight therefore the device is on-board) such that the electric motor is capable of generating rotation using the electric power from the on-board energy storage device (Claim 6 – the energy storage device provides the power to the motor to generate rotation/act as a motor); 
a fan (Claim 5, Line 2) connected to the first shaft via a gear system (Claim 5, Line 4 – the fan is connected to the first shaft via a gear system); and 
wherein the gas turbine engine includes at least a takeoff mode of operations (Claim 1, Line 14), a top of climb mode of operations (Claim 1, Line 15) and a maximum cruise mode of operations (Claim 1, Line 20 – the cruise mode is the same as maximum cruise mode); 
the gas turbine engine being configured to operate at a maximum allowable inlet temperature of the second turbine while operating in said maximum cruise mode of operations (Claim 1, Lines 21-25 – the engine is physically sized such that is operates at a maximum inlet turbine temperature during cruise/maximum cruise mode of operations), the inlet temperature of the second turbine corresponding to a thrust output of the core (Claim 1, Lines 25-27) and 
wherein an aircraft thrust requirement of the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations (Claim 1, Lines 25-30 – the thrust requirement during takeoff and the top of climber is more than the maximum thrust output of the core during cruise, which corresponds to the thrust requirement of the gas turbine in the maximum cruise mode).
Claims 5 and 7 of U.S. Patent No. 11,428,170 do not claim the second compressor having a higher pressure than the first compressor, the second turbine having a higher pressure than the first turbine; using the electric power from the on-board energy storage device during takeoff; and
wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations.
However, Sennoun teaches an aircraft (Abstract – the system is an aeronautical propulsion system and therefore an aircraft) including a gas turbine engine (Figures 1 and 2) comprising: 
a core (22, 24, 26, 28 and 30) including a compressor section (22 and 24) having a first compressor (22) and a second compressor (24), the second compressor having a higher pressure than the first compressor (Figure 1 – Column 3, Lines 18-31 – the second compressor, 24, is a high pressure compressor and therefore has a higher pressure than the low pressure/first compressor, 22), a turbine section (28 and 30) having a first turbine (30) and a second turbine (28), the second turbine having a higher pressure than the first turbine (Figure 1 – Column 3, Lines 18-31 – the second turbine, 28, is a high pressure turbine and therefore has a higher pressure than the low pressure/first turbine, 30); 
an electric motor (82) connected to the first shaft such that rotational energy generated by the electric motor is translated to the first shaft (Figures 1 and 2 – Column 5, Lines 26-32 – the electric motor is connected to the first shaft to drive the first shaft), the electric motor is capable of generating rotation using the electric power during takeoff (Column 6, Lines 20-31 – the electric motor provides rotational power to the first shaft and fan during takeoff).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claimed invention of U.S. Patent No. 11,428,170 by including the second compressor having a higher pressure than the first compressor, the second turbine having a higher pressure than the first turbine; using the electric power from the on-board energy storage device during takeoff, as taught by Sennoun, in order to maximize power output and efficiency of the engine while minimizing an overall weight of the gas turbine engine (Sennoun – Column 4, Lines 54-57).
U.S. Patent No. 11,428,170 in view of Sennoun do not claim wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations.
However, JATO teaches an aircraft that has gas turbine engines and corresponding engine cores that are undersized for the desired operation and with insufficient available thrust to complete a takeoff, as shown in the figure below, where the aircraft requires additional power provided by the rockets thus performing a rocket-assisted takeoff (Paragraph 1).

    PNG
    media_image1.png
    1251
    1920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    1610
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of JATO of making the aircraft with an engine core, as claimed by U.S. Patent No. 11,428,170 in view of Sennoun, such that it has insufficient available thrust to complete a takeoff mode of operations, thereby requiring the additional power input from the electric motor in order to allow the aircraft to take-off while carrying more weight, i.e. being overloaded (JATO – Paragraph 1), and/or allow the aircraft to take off from a shorter runway (JATO – Paragraph 5).
It is noted that the limitations “the gas turbine engine being configured to operate at a maximum allowable inlet temperature of the second turbine while operating in said maximum cruise mode of operations; and wherein an aircraft thrust requirement on the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations; and wherein the engine core has insufficient due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode” do not structurally limit the structure as claimed and therefore are considered methods of use of the structure previously claimed.  The limitations only claim method of operating the already disclosed gas turbine structure, i.e. an undersized gas turbine engine on an aircraft with additional power sources/motor, which also can be used on any gas turbine engine.  Therefore, the structure as disclose by U.S. Patent No. 11,371,430  in view of Sennoun and Jato, includes all the claimed structural and is capable of being used in the same manner.  Thus, the claim is rendered obvious by U.S. Patent No. 11,371,430  in view of Sennoun and Jato.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3-5, 7-8 and 21-22 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. 
Claim 1 recites the limitation “the gas turbine engine being configured to operate at a maximum allowable inlet temperature of the second turbine” and Claims 7 and 8 recite the limitation “a turbine inlet temperature of the second turbine is at a maximum” but the specification does not describe in sufficient detail what the maximum allowable temperature or the maximum temperature at the turbine inlet is meant to be.  The specification describes in Paragraph 0034 that maximum allowable temperature for a given mode is determined by minimum engine life cycle length requirements but the specification does not describe what is being considered as the minimum life cycle requirements.  For instance, the minimum life cycle requirement may include many variables which may change.  One example of this is a standard imposed by a governing body, like the FAA, on the level of damage to determine the minimum life cycle which may change.  Therefore the specification does not adequately describe the limitation of maximum allowable temperature of the second turbine inlet.
The specification describes the temperature of second turbine effects the efficiency of the gas turbine but does not describe what the particular maximum is supposed to be. For example, there are many possible maximums for the temperature at the second turbine which include the highest temperature allowable due to the materials of the second turbine or an arbitrary maximum temperature set for a particular mode of operation. Thus, the maximum temperature of the second turbine includes an infinite number.  Further, it is noted that these maximums are further affected by various other inputs such as cooling means provided in the second turbine.  Therefore, the limitations are deemed to not be described in sufficient detail in the specification to allow one of ordinary skill in the art what the claimed maximum temperature is meant to be.

Claims 3-5, 7-8 and 21-22 depend from Claim 1 and are rejected accordingly.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-5, 7-8 and 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Claim 1 recites the limitation “the gas turbine engine being configured to operate at a maximum allowable inlet temperature of the second turbine” and Claims 7 and 8 recite the limitation “a turbine inlet temperature of the second turbine is at a maximum” which renders the claims indefinite in light of the specification.  It is unclear what the maximum temperature/maximum allowable temperature of the second turbine is supposed to be for the reasons described above.  For the purposes of this examination the limitation will be interpreted as any maximum temperature of the second turbine may be the maximum temperature.

Claims 3-5, 7-8 and 21-22 depend from Claim 1 and are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sennoun (U.S. Patent No. 10,774,741), hereinafter Sennoun, in view of Wagner (U.S. Pre-grant Publication 2013/0076120), hereinafter Wagner, and JATO (Non-Patent Literature - Wikipedia – JATO), hereinafter JATO, and as evidenced by Klein (Non Patent Literature - Modelling of a Turbojet Gas Turbine Engine), hereinafter Klein.

Regarding Independent Claim 1, Sennoun discloses an aircraft (Abstract – the system is an aeronautical propulsion system and therefore an aircraft) including a gas turbine engine (Figures 1 and 2) comprising: 
a core (22, 24, 26, 28 and 30) including a compressor section (22 and 24) having a first compressor (22) and a second compressor (24), the second compressor having a higher pressure than the first compressor (Figure 1 – Column 3, Lines 18-31 – the second compressor, 24, is a high pressure compressor and therefore has a higher pressure than the low pressure/first compressor, 22), a turbine section (28 and 30) having a first turbine (30) and a second turbine (28), the second turbine having a higher pressure than the first turbine (Figure 1 – Column 3, Lines 18-31 – the second turbine, 28, is a high pressure turbine and therefore has a higher pressure than the low pressure/first turbine, 30), the first compressor is connected to the first turbine via a first shaft (Figure 1 – Column 3, Lines 18-31 – the first compressor, 22, connected to the first turbine, 30, via a first shaft, 36), the second compressor is connected to the second turbine via a second shaft (Figure 1 – Column 3, Lines 18-31 – the second compressor, 24, connected to the second turbine, 28, via a second shaft, 34); 
an electric motor (82) connected to the first shaft such that rotational energy generated by the electric motor is translated to the first shaft (Figures 1 and 2 – Column 5, Lines 26-32 – the electric motor is connected to the first shaft to drive the first shaft), the electric motor is capable of generating rotation using the electric power during takeoff (Column 6, Lines 20-31 – the electric motor provides rotational power to the first shaft and fan during takeoff); 
a fan (38) connected to the first shaft via a gear system (84) and the gear system is configured to translate a combined power from the first turbine and the electric motor to the fan to provide thrust for takeoff (Figures 1-2 – Column 5, Lines 24-36 – the gearbox, 84, translates the power from both the electric motor and the first turbine through the first shaft to the fan during take off). 
Sennoun does not explicitly disclose the electric motor being connected to an on-board energy storage device such that the electric motor is capable of generating rotation using the electric power from the on-board energy storage device.
However, Wagner teaches a gas turbine engine (Abstract) with a generator/motor (48) that is connected to an on-board energy storage device (Figure 2 – the motor/generator, 48, is connected to an on-board storage device/battery, 72) such that the electric motor is capable of generating rotation using the electric power from the on-board energy storage device (Figure 2 – Paragraph 0012, Lines 1-5 – the electric motor, 48, is capable of receiving electrical power from the battery, as shown in Figure 2, and driving the shaft of the engine).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sennoun by including a power system, as taught by Wagner, and making the electrical motor of Sennoun a motor/generator in the power system thereby resulting in the electric motor being connected to an on-board energy storage device such that the electric motor is capable of generating rotation using the electric power from the on-board energy storage device in order to have an emergency power system to allow for safe operation of the aircraft during emergencies (Wagner – Paragraph 0004, Lines 11-13).
Sennoun in view of Wagner do not explicitly disclose the engine core has insufficient available thrust to complete a takeoff mode of operations.
However, JATO teaches an aircraft that has gas turbine engines and corresponding engine cores with insufficient available thrust to complete a takeoff, as shown in the figure below, where the aircraft requires additional power provided by the rockets thus performing a rocket-assisted takeoff (Paragraph 1).

    PNG
    media_image1.png
    1251
    1920
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    172
    1610
    media_image2.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of JATO of making the aircraft with an engine core, as disclosed by Sennoun in view of Wagner, such that it undersized for the desired operation and has insufficient available thrust to complete a takeoff mode of operations, thereby requiring the additional power input from the electric motor in order to allow the aircraft to take-off while carrying more weight, i.e. being overloaded (JATO – Paragraph 1) and/or allow the aircraft to take off from a shorter runway (JATO – Paragraph 5).
It is noted that the limitation “the inlet temperature of the second turbine corresponding to a thrust output of the core” is a limitation that describes every type of gas turbine engine.  Gas turbines operate as a Brayton cycle and therefore adhere to certain thermodynamic principles where the inlet temperature of the second turbine, also known as the turbine inlet temperature is a well known characteristic to those of ordinary skill in the art.  In gas turbines this characteristic plays an important role in the thermodynamic efficiency of the engine and directly affects the thrust output of the core of the engine.  This is evidenced by Klein on Page 203 in Figure 13 which shows as the turbine inlet temperature increases the thrust output increases.  Therefore, this is a well known principle that applies to all gas turbine engines and applies equally to the combination of Sennoun in view of Wagner.
It is also noted that the limitations “wherein the gas turbine engine includes at least a takeoff mode of operations, a top of climb mode of operations and a maximum cruise mode of operations; the gas turbine engine being configured to operate at a maximum allowable inlet temperature of the second turbine while operating in said maximum cruise mode of operations; wherein an aircraft thrust requirement on the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations; and wherein the engine core has insufficient available thrust to complete a takeoff mode of operations due to being configured to operate at the maximum inlet temperature of the second turbine in said maximum cruise mode of operations” do not structurally limit the structure as claimed and therefore are considered methods of use of the structure previously claimed.  The limitations only claim methods of operating the already disclosed gas turbine structure, i.e. an undersized gas turbine engine on an aircraft with additional power sources/motor, which also can be used on any gas turbine engine, i.e. running the gas turbine at a red line/maximum power condition during cruise.  Therefore, the structure as taught by Sennoun in view of Wagner and Jato, includes all the claimed structural and is capable of being used in the same manner.  Thus, Sennoun in view of Wagner and Jato teach the limitations of Claim 1.

Regarding Claim 3, Sennoun in view of Wagner and Jato disclose the invention as claimed and discussed above. The combination of Sennoun in view of Wagner and Jato, as discussed above would result in the electric motor being a motor/generator. Therefore, the limitations of Claim 2 are taught by Sennoun in view of Wagner and Jato.

Regarding Claim 5, Sennoun in view of Wagner and Jato disclose the invention as claimed and discussed above. Sennoun further discloses a fan section (14) forward of the first compressor (Figure 1 – the fan section is forward of the first compressor, 22), the fan section including the fan (Figure 1 – the fan section includes the fan, 38).

Regarding Claim 7, Sennoun in view of Wagner and Jato disclose the invention as claimed and discussed above. Sennoun further discloses a geometry of the gas turbine engine is physically sized such that the engine has a maximum turbine inlet temperature of the second turbine since the turbine shown in Figure 1 has a geometry with a physical size and has a maximum turbine inlet temperature of the second turbine.  Further the structure of the engine of Sennoun in view of Wagner and Jato, as discussed above, is capable of operating at a maximum turbine inlet temperature of the second turbine in said maximum cruise mode.

Regarding Claims 21 and 22, Sennoun in view of Wagner and Jato disclose the invention as claimed and discussed above. Sennoun further discloses the electric motor is configured to provide rotational input power to the first shaft during each of the takeoff mode of operations and the top of climb mode of operations (Column 6, Lines 20-31 – the motor, 82, provides power to the first shaft during takeoff and climb, i.e. top of climb operations).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sennoun in view of Wagner and Jato as applied to claim 1 above, and further in view of Edwards (U.S. Pre-grant Publication 2014/0338352), hereinafter Edwards.

Regarding Claim 4, Sennoun in view of Wagner and Jato disclose the invention as claimed and discussed above. Sennoun in view of Wagner and Jato do not disclose the electric motor is connected to the first shaft via a towershaft.
However, Edwards teaches a gas turbine engine (Figure 3) with an electric motor/generator (332) that is connected to a first shaft (360) via a towershaft (Figure 2 – the motor, 332, is connected to the first shaft, 360, via a shaft that projects radially away from the first shaft and therefore is a tower shaft).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sennoun in view of Wagner and Jato by connecting the electric motor to the first shaft via a towershaft, as taught by Edwards, in order to place the electric motor in a desired location away from the first shaft, as shown in Figure 1 where the motor/generator, 44, is located outside of the core.







Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sennoun in view of Wagner and Jato as applied to claim 1 above, and further in view of Fukuda (U.S. Pre-grant Publication 2009/0113896), hereinafter Fukuda.

Regarding Claim 8, Sennoun in view of Wagner and Jato disclose the invention as claimed and discussed above. The combination of Sennoun in view of Wagner and Jato, as discussed above, would result in the structure of the engine that is capable of operating at a maximum turbine inlet temperature of the second turbine in said maximum cruise mode since the limitation is considered a method of operating a specific structure and does not further limit the structure of the engine.
Sennoun in view of Wagner and Jato do not explicitly disclose a flow rate through the gas turbine engine is configured to be controlled by a controller.
However, Fukuda teaches a gas turbine engine (Paragraph 0003) with a flow rate (Paragraph 0019, Lines 9-13 – the flow rate of the air extracted from the compressor is the flow rate of the gas turbine engine) is configured to be controlled by a controller (Paragraph 0019, Lines 9-13 and Paragraph 0051, Lines 13-18 – the ECU/controller, element 5, controls the flow rate of the air by controlling the valves) such that the turbine inlet temperature of the turbine is at a maximum (Paragraph 0051, Lines 13-18 and Paragraph 0081, Lines 1-5 - the controller controls the flow rates to operate the engine with the inlet temperature at a maximum temperature).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Sennoun in view of Wagner and Jato to include a controller that controls a flow rate through the gas turbine engine such that the turbine inlet temperature of the turbine is at a maximum, as suggested and taught by Fukuda, at a maximum cruise operation, in order to maintain the inlet temperature of the gas at the inlet of the turbine at a value near the maximum temperature while avoiding power surges in the compressor (Fukuda – Paragraph 0019, Lines 14-18).
Thus the combination of Sennoun in view of Wagner, Jato and Fukuda includes the required structure capable of performing the operation of having the turbine inlet temperature of the second turbine is at a maximum while said engine is in said maximum cruise mode of operations and thereby teaching the limitations of Claim 8.

Response to Arguments
Applicant's arguments filed 30 June 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the specification adequate describes the limitation “the gas turbine engine being configured to operate at a maximum allowable inlet temperature of the second turbine while operating in said maximum cruise mode of operations” it is respectfully pointed out that Applicant relies on paragraph 0034 for providing support, specifically “The maximum allowable temperature for a given mode of operations is determined by minimum engine life cycle length requirements”, but does not provide sufficient description of what is used to determine minimum engine life cycle length requirements.  It is not clear or adequately describe what is used to determine these requirements, i.e. material strengths, damage accumulation, industry standards, and government regulations.  Further, variables such as industry standards and government regulations are subject to constant change due to changing circumstances and outside influences and therefore it is unclear what the meets and bounds of the limitation would be.  Thus the limitation is not sufficiently described in the specification.
In response to Applicant’s argument that the limitations "the gas turbine engine being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operation" and "an aircraft thrust requirement on the gas turbine engine in at least one of the takeoff mode of operations and the top of climb mode of operations is higher than a thrust requirement in the maximum cruise mode of operations" does imply structure to the gas turbine engine and therefore the prior art of record does not render the claim limitations obvious it is respectfully pointed out that Applicant relies on the language “configured to” and Ex Parte Thomas Stahl, Appeal 2011-003114, for support.  However, it is noted that Ex Parte Thomas Stahl, Appeal 2011-003114, is not precedential.  Further, as indicated by Applicant the claims that were the subject of the appeal were directed to a computing unit, i.e. a controller, that is configured to perform steps.  Therefore the computing unit must include specific programing and structure that allows it to perform the operations claimed.  In contrast the limitations of Claim 1, claim a method of operating a gas turbine engine that can be performed by ANY gas turbine engine with the explicitly claimed structure, i.e. two turbine sections. For example any gas turbine engine with the claimed structure can be made to operate such that it is at maximum thrust output during cruise and therefore at maximum turbine inlet temperature.  There is no additional structure required by the claimed limitations to have the gas turbine engine operate in such a manner.  Therefore the use of “configured to” does not impart additional structure in the same manner as described in the cited Appeal. Thus, the disclosed structure of Sennoun in view of Wagner and Jato disclose the structural limitations AND is capable of performing the claimed methods of operation.
Applicant further argues that Jato does not teach the amended limitations due to the addition of “being configured to operate at a maximum inlet temperature of the second turbine in said maximum cruise mode of operations”. However, this limitation does not apply any additional structural limitations and is only claiming a method of operating an engine that provides less thrust than required for take-off, i.e. being undersized for take-off.  This structure is taught by Jato in that the engine is undersized for the desired purpose of flying, specifically take-off, and requires additional power input.  Therefore the combination of Sennoun in view of Wagner and Jato disclose the structural limitations AND is capable of performing the claimed methods of operation.

Applicant’s arguments have been considered but are moot in view of the new grounds of rejection set forth herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McCombs (U.S. Patent No. 4,517,796) shows that typical gas turbine engines for aircraft are designed to operate a maximum thrust during take-off and the gas turbine being at maximum allowable turbine inlet temperature occurs when the engine is providing maximum thrust.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                                                                                                                                                                                                                     /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741